Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a non-final office action upon examination of application number 15870324.  Claims 1, 2, 4, 6, 7, 9-12, 14-20, 22-25 are pending and have been examined on the merits discussed below.
	
	
Response to Arguments
Examiner notes that a phone call and email were generated in attempts to contact Mr. Blasiak to discuss allowable subject matter.  Further Examiner wanted clarification on claim 5, which has been cancelled in the Amendment to the Claims [page 2], but there is no mention of the cancellation in the Remarks [page 8 or thereafter].  In order to proceed with prosecution, Examiner understands claim 5 to be cancelled.

Applicant's arguments filed with respect to rejections under 35 US 101 have been fully considered but they are not persuasive.  Applicant asserts Examiner has improperly genericized claim elements.  In claim 1, under Prong One Step 2A, a webpage or configuring a webpage is not part of any abstract idea and therefore is an additional element that is analyzed at Step 2B.
Applicant argues examiner characterized claim 20 as not including certain elements.  This is incorrect.  On page 3 of the previous office action, the rejection under 35 USC 101 states, “the steps of the independent claims”.  As such, those elements of claim 20 were considered and deemed abstract.
Next, Applicant argues the Examiner does not properly analyze the dependent claims.  Examiner disagrees.  Each claim has been analyzed under 35 USC 101 as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter, 2019PEG.  Applicant makes reference to 2018 guidance which is outdated.  The requirement to present “a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements” or citation to one or more of the court decisions discussed in MPEP 2106.05 is only required “if an examiner had previously concluded under revised Step 2A that an additional elements was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B”.  Therefore, examiner is only required to perform such analysis in that specific situation.  
On pages 44 and 45 Applicant makes assertions that Examiner fails to properly analyze whether specifically recited claim elements identified as defining the abstract idea fall within the subject matter groupings identified in the 2019 PEG.  Examiner disagrees.  The limitations of the independent claims were found to be certain methods of organizing human activity.  Examiner has also indicated the claim limitations are directed to mental processes.  By the very nature of dependency, each of the dependent claims, which “further limit the abstract idea” of the independent claims are categorized as mental process and certain method of organizing human activity.  The 
With respect to claim 11, examining data to provide a markup language file has long been used to allow data to be exchanged between systems based on the article, “A Brief History of XML”.  The use of markup language files to store data as claimed would not integrate the abstract idea into a practical application.  
With respect to Applicant’s comments on claims 14 and 15, examiner points out that Examiner, in the most recent office action, did not take the position that “providing the configured webpage to provide first normally suppressed data based on the “read” classification…” as described at the bottom of page 48.  
On page 49, Applicant takes issue with examiner’s assertion that configuring a webpage in response to a communication received from a user.  Examiner asserts that the process of configuring a webpage in response to a communication received from a user does not integrate the abstract idea into a practical application.  Per MPEP 2106.05(f) using a computer in its ordinary capacity for economic or other tasks or simply adding a general purpose computer to an abstract idea does not integrate a judicial exception or provide significantly more.   There is no improvement to the computer or technology involved in the claimed invention.  
With respect to applicant’s comments regarding improvements on pages 50-53, Examiner points out the while a plethora of suggested technological improvements are listed, these are not claimed.  The argument that the Office disregarded user interactive 
With respect to applicant’s comments that the claims effect a transformation or reduction of particular article to a different state or thing, it is noted that the mere manipulation or reorganization of data does not satisfy the transformation prong.  See Cybersource Corp. v. Retail Decisions, Inc.  In this case there is no transformation or reduction of a particular article to a different state or thing. As noted in MPEP 2106.05(c), an “article” includes a physical object or substance.  “Transformation” of an article means that the "article" has changed to a different state or thing. Changing to a different state or thing usually means more than simply using an article or changing the location of an article. A new or different function or use can be evidence that an article has been transformed. Purely mental processes in which thoughts or human based actions are "changed" are not considered an eligible transformation. For data, mere "manipulation of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994)).
For reasons discussed above, the rejection under 35 USC 101 has been upheld.  

Applicant’s arguments, filed 5/28/2021, with respect to claim(s) 1 rejected under 35 USC 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or 
With respect to claim 4, Applicant argues the classification related elements are expressly referenced to function in both terms of input and output.  Examiner notes, the claim requires configuring (output) based on the classification (input) wherein the data is examined to determine if the product interaction of a user belongs to one or more of a list of classifications.  Therefore, Examiner’s position is that as long as the user belongs to at least one claimed classification (input), the configuring (output) takes place, regardless of the other classifications in the group.  The recited method steps would be performed the same regardless of the specific data specifying the claimed group, so long as the interaction data belongs to at least one of the claimed group.  
Arguments with respect to claims 11 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
With respect to claim 18, a new rejection under 35 USC 112 has been introduced.  The previous rejection under 35 USC 102 has been withdrawn.
With respect to claim 20, Examiner has clarified the rejection.  The claim requires a system comprising a memory; at least one processor in communication with the memory and program instruction executable by one or more processors to perform the method [of claim 1].  Fonzi et al teach the memory; at least one processor in communication with the memory and program instruction executable by one or more processors to perform the method.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim recites determine… whether a product interaction of the user belongs to each of the classifications…  It is not understood how an interaction can belong to each of baseline and active.  These classifications are binary and interactions are classified as either/or (see Applicant’s specification [0027]).  Therefore, one would not be enabled to make and/or use the invention.  Clarification is requested.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 2, 4, 6, 7, 9-12, 17, 18, 20, 23, 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to a method, system, and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to certain methods of organizing human activity, a type of abstract idea.  More specifically, the steps of the independent claims including obtaining product interaction data, the product interaction data being in dependence on a user’s interaction with an item within a venue; examining data of the product interaction data, wherein the examining includes examining of data of the product interaction data to determine that the user has interacted with the item; configuring a [page] that specifies product information, wherein the configuring is based on the examining data of the product interaction data, and wherein the configuring is performed in response to a communication received from the user; and sending the configured [page] to the user are, under their broadest reasonable interpretation, an advertising and/or marketing concept. 


Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the independent claims do not include additional limitations/elements that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Independent Claim 1 configures a webpage in response to a user communication and uses machine logic to implement the steps.  These additional elements are mere instructions to implement the abstract idea on a computer.  Independent Claim 17 includes a computer readable storage medium 
The dependent claims further limit the abstract idea and do not recite additional elements that integrate the abstract idea into a practical application.  The machine logic in each of the dependent claims 2, 3, 9-12, is analyzed in the same manner as in the independent claim analysis above.  The computer program product and machine logic of claim 18 is analyzed in the same manner as in independent claim 17 above.  The system elements of claims 21-23 are analyzed in the same manner as in independent claim 20 above.  Further, Claim 2 is directed to the data displayed on the webpage and therefore only further limits the abstract idea and configuring a webpage with data is merely applying the abstract idea with a computer.  Claim 4 and 18 are directed to steps to examine interaction data and classify a user which only further limits the abstract idea.  Claim 18 is directed to gathering data from a computer device, the item or a video camera which amounts to mere data gathering which is abstract.  A computer gathering data from different sources amounts to adding the words apply it with an abstract idea.  Claims 6 and 7 are directed to the touch sensitive material to gather product 
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  With respect to claims 6 and 7, the use of touch sensitive material to gather information is well understood, routine and conventional.  This assertion is supported by Applicant’s own specification, paragraph 0037, wherein the touch sensitive material is described as 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 17, 18, 20, 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fonzi et al, US 2016/0086191 and Kayser et al, US 2015/0317682

While Fonzi et al teaches configuring a communication to be sent to a customer based on product interaction [0053] and further Fonzi describes the use of beacon technologies to communicate with mobile computing devices, there is no specific teaching of configuring a webpage to be sent to the customer.  Kayser et al teaches an advertising beacon that wirelessly broadcasts content such as web addresses to smart devices which are able to retrieve coupons, advertisements, product information, etc, [0005].  The advertising beacon of Kayser et al is located in a retail establishment wherein when a user smart device enters the range of the advertising beacon associated with a product or area of the retail establishment it receives a promotion or 
Claim 17 is directed to the computer program product for implementing the method of claim 1 and Fonzi et al teaches a computer readable medium (0065) therefore the same art and rationale apply.
Claim 20 is directed to the system for implementing the method of claim 1 and Fonzi et al teaches a system ([0058 – a computer system with processor that communicate with peripheral devices that include memory devices and [0065] instructions executable by a processor) therefore the same art and rationale apply.

As per claim 2, Fonzi et al teaches the method of claim 1, wherein the configuring, by machine logic, a [communication] includes configuring the [communication] to include one or more of: (i) additional information regarding a product, (ii) a location of a product in the venue, or (iii) a promotion that is predicted to result in the user purchasing a product based on a classification of interaction of the user with the item (at least paragraphs 0016, 0049, 0053 – additional information 
As per claim 4, Fonzi et al teaches the method of claim 1, wherein the examining, by machine logic, data of the product interaction data includes examining data to determine that a product interaction of the user belongs to one or more of classification selected from the group consisting of (a) baseline, (b) active), (c) held, (d) read, (e) see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP [WP TypographicSymbols font/0x27] 2106.  
Claim 18 is directed to the computer program product for implementing the method of claim 4 and Fonzi et al teaches a computer readable medium (0065) therefore the same art and rationale apply.
	As per claim 24, Fonzi et al teaches the obtaining product interaction data includes obtaining with one or more sensors the product interaction data ([0026-0029] – sensors used to collect customer behavior data related to a product). 


Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fonzi et al, US 2016/0086191 and Kayser et al, US 2015/0317682, in view of Schiffman et al, US 2014/0164190.
As per claim 6, Fonzi et al teaches the method of claim 1, wherein the obtaining product interaction data includes obtaining product interaction data from a plurality of data sources, wherein the plurality of data sources include each of: (a) a computer device of the user; (b) the item (0048 – tracks user device for product interaction; 0052 – product with smart tag to collect information) but Fonzi et al fails to explicitly teach, while Schiffman er al teaches wherein the item comprises a touch sensitive material that produces an electrical signal available for processing in response to touch and wherein the obtaining product interaction data includes obtaining product interaction data from a plurality of data sources, wherein the plurality of data sources include each of: (c) an in venue video camera system (0053 – the interactive display makes use of sensors to detect if a user’s hand is touching a product; 0054 – the system uses a video camera to track user interactions).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Fonzi et al the ability to collect interaction data through a video camera as taught by Schiffman et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 7. Fonzi et al teaches the method of claim 1, but fails to explicitly teach, while Schiffman et al teaches wherein the item comprises a touch sensitive material that produces an electrical signal available for processing in response to touch and wherein the obtaining product interaction data includes obtaining product interaction data from the item (0053 – the interactive display makes use of sensors to detect if a . 

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fonzi et al and Kayser et al in view of Haller, US 2004/0044580.
As per claim 11, Fonzi et al teaches the method of claim 1, wherein the examining, by machine logic, data of the product interaction data includes examining data of the product interaction data to [collect data] specifying information on the user's interaction with the item, wherein the information includes, product information, user identifying information, timing information specifying timing information, and classifying information specifying a classification of activity of the user during an interaction with the item ([0024-0026 and 0032] customer interaction data including product, user information and length of time are recorded and stored at a remote computing system for storage and analysis).   Fonzi et al does not explicitly teach providing a markup language data file.  Haller teaches a system that detects user interaction with an item and displays information to the user.  The system stores customer data in a precision markup language file [0064].  This interaction data is collected over a period of time and then analyzed for patterns.  It would have been obvious to one of ordinary skill in the art 

As per claim 12, Fonzi et al teaches the method of claim 1, wherein the examining, by machine logic, data of the product interaction data includes examining data of the product interaction data to [collect data] specifying information on the user's interaction with the item, wherein the information includes, product information, user identifying information, timing information specifying timing information, and classifying information specifying a classification of activity of the user during an interaction with the item, and wherein the method includes posting the [collected data] to an external location external from a computing node based system performing the examining ([0024-0026 and 0032] customer interaction data including product, user information and length of time are recorded and stored at a remote computing system for storage and analysis).   Fonzi et al does not explicitly teach providing a markup language data file.  Haller teaches a system that detects user interaction with an item and displays information to the user.  The system stores customer data in a precision markup language file [0064].  This interaction data is collected over a period of time and then analyzed for patterns.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Fonzi et al the ability to store .

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fonzi et al, US 2016/0086191 and Kayser et al, US 2015/0317682, in view of Blackhurst et al, US 2011/0191157.
As per claim 25, Fonzi et al fails to explicitly teach and while Kayser et al teaches broadcasting webpage based on characteristics of the users physical interaction with the item within the venue, the reference fails to explicitly teach the presentation of the configured webpage is performed with popup functionality.  Blackhurst et al teaches configuring an offer for a product using a pop-up window.  Since the combination of Fonzi et al and Kayser et al teach the configuration of a webpage based on characteristics of the user’s physical interaction with the item within the venue and sending the webpage to the user, it would have been obvious to one of ordinary skill in the art at the time of the invention to configure the webpage with popup functionality since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
Claims 9, 10, 23 are allowable over the prior art but remain rejected under 35 USC 101.  Claim 14-16, 19 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art, Fonzi et al, Kayser et al, Schiffman et al, Haller and Blackhurst et al taken alone or in combination, fail to teach:
With respect to claim 9: determine a predicted interest includes using a decision data structure that cognitively maps classifications of product interactions with predicted interest levels, and wherein the configuring is based on the predicted interested level so that content of configured webpage is expanded or restricted or expanded based on the determined predicted interest level  
With respect to claim 10: determine a predicted interest includes using a decision data structure that cognitively maps classifications of product interactions with predicted interest levels, and wherein the configuring is based on the predicted interested level so textual data of the configured webpage specifying parameters of a promotion is based on the predicted interest level.
With respect to claim 14: determine whether an interaction of the user belongs to a "read" classification, the "read" classification being indicated by a reading gesture of the user in the venue and wherein the examining, by machine logic, data of the product interaction data includes examining data to determine whether an interaction of the user belongs to a "measured" classification, the "measured" classification being indicated by a measuring gesture of the user in the venue, wherein the configuring, by machine logic, a webpage that specifies 
With respect to claim 15: determine whether an interaction of the user belongs to a first classification, the first classification being indicated by a first gesture of the user in the venue and wherein the examining, by machine logic, data of the product interaction data includes examining data to determine whether an interaction of the user belongs to a second classification, the second classification being indicated by a second gesture of the user in the venue, wherein the configuring, by machine logic, a webpage that specifies product information includes providing the configured webpage to provide first normally suppressed data based on the first classification being observed, and second normally suppressed data based on the second classification being observed.
With respect to claim 16: determine that a product interaction of the user belongs to one or more of classification selected from the group consisting of (a) baseline, (b) active), (c) held, (d) read, (e) measured, (f) carried, (g) carted, and (h) questioned, and wherein the configuring is based on the classification, wherein the examining by machine logic data of the product interaction data includes examining data of the product interaction data to determine a predicted interest level of the user in the product, wherein examining data of the product interaction data to determine a predicted interest includes using a decision data structure that cognitively maps classifications of product interactions with predicted interest levels, and wherein the configuring is based on the predicted interested level so that content of 4Application No.: 15/870,324Docket No.: END820161137US01 configured webpage is expanded or restricted or expanded based on the determined predicted 
With respect to claim 19: determine a predicted interest includes using a decision data structure that cognitively maps classifications of product interactions with predicted interest levels, and wherein the configuring is based on the predicted interested level so that content of configured webpage is expanded or restricted or expanded based on the determined predicted interest level, wherein the item comprises a touch sensitive material that produces an electrical signal available for processing in response to touch and wherein the obtaining product interaction data includes obtaining product interaction data from the item.
With respect to claim 22: a request for a webpage specifying a certain product, wherein the configuring is performed in response to a determination that a category of the item subject to physical interaction with by the user is of a category of the certain product, wherein the configuring is performed so that a count of popup windows on the configured webpage and 
With respect to claim 23: second product physical interaction data being in dependence on a second user's physical interaction with an in venue item in common with the item; performing examining data of the second product physical interaction data, wherein the performing examining includes examining of data of the second product interaction data to determine that the second user has physically interacted with the in venue item; performing configuring of a second webpage that specifies product information, wherein the performing configuring is based on the performing examining data of the second product physical interaction data, and wherein the performing configuring is in response to a communication received from the second user; and sending the configured second webpage to the second user, wherein the second webpage is configured differently from the webpage in dependence on differences between (a) physical interactions by the user with the item, and (b) physical interactions by the second user with the in venue item.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736.  The examiner can normally be reached on M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683